Judgment of conviction by a city magistrate, sitting as a Court of Special Sessions, modified by providing that the sentence be suspended, and as so modified unanimously affirmed. Since the charge upon which defendant was convicted really grew out of his condition which brought about his conviction in People v. Ritsky, No. 1 (224 App. Div. 425), decided herewith, we are of opinion that substantial justice will be done by a suspension of the sentence herein. Present— Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ.